Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s amendment submitted on February 9, 2022.
Claims 21-40 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 101
	Claims 33-38 were rejected under 35 U.S.C. 101 because the claimed invention was directed to non-statutory subject matter.  Applicant’s amendment to claim 33 to further specify that the computer program product comprises “a computer readable hardware storage device” has overcome the rejection.  Accordingly, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
Claims 21-23, 27-29, 33-35 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hymel US Patent Publication No. 2013/0117383 (“Hymel”) in view of Carmel et al. US Patent Publication No. 2009/0055481 (“Carmel”).
Applicant argued that in Hymel, the user does not select a particular keyword as to correspond to the claimed “user-selected topic.” (Remarks, p. 9) and the server of Hymel already identifies topics based on an analysis of the message and the search is performed prior to the selection of the topic.  (Remarks, p. 11)  
In response, as indicated in the prior Office action, Hymel does not teach the selection of one of the plurality candidate topics.  However, the examiner disagrees that the server of Hymel performs a search prior to input of the topic.  Hymel discloses the recipient addresses are based on the subject line which is entered by the sender (para. [0049] suggestions are based on the subject line, and the dialog box 610 displays keywords from the subject line in area 620.  para. [0057] query comprises, at a minimum, at least a portion of the subject line).  A user inputs a subject in the subject line and a query with the subject is sent to the server to determine the recipients.  
Applicant argued that the examiner’s motivation is not a rationale underpinning for the proposed modification.  (Remarks, p. 11).  
The examiner respectfully disagrees because the rationale is drawn expressly from the prior art itself and the combination would provide a beneficial result.  See MPEP 2144, 
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983)

The prior rejection has been withdrawn in order to better teach the amendment of “receiving, within the message editor and from a user of the message editor, a selection of one of the plurality of candidate topics as a user-selected topic associated with the message.”  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23, 27-29, 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hymel US Patent Publication No. 2013/0117383 (“Hymel”) in view of Cohen US Patent Publication No. 2008/0313283 (“Cohen”) and Carmel et al. US Patent Publication No. 2009/0055481 (“Carmel”).

Regarding claim 21, Hymel teaches a computer-implemented method within a client computer including a message editor, comprising:
	receiving, in the message editor, a message lacking a recipient address (fig. 5. see message without recipient);
	initiating a search, within a sender server, for a recipient address based on a topic associated with the message (para. [0048] transmitting a request to the message server… for suggested recipients of the 
	wherein the message is sent to the recipient address (para. [0057] message being composed at the client device… addressed using the selected addressee(s), message is transmitted from the client device).
Hymel does not teach:
	receiving, by the message editor, a plurality of candidate topics identified by an analysis of contents of the message by a sender server;
	displaying, within the message editor, the plurality of candidates topics;
	receiving, within the message editor and from a user of the message editor, a selection of one or more of the plurality of candidate topics as a user-selected topic associated with the message.
Hymel teaches initiating a search for a recipient address based on the topic but not the user-selected topic.
Cohen teaches receiving, by a message editor, a plurality of candidate topics; displaying, within the message editor, the plurality of candidates topics (see fig. 1B, para. [0017] menu of subject titles… from a drop down list box); receiving, within the message editor and from a user of the message editor, a selection of one or more of the plurality of candidate topics as a user-selected topic associated with the message; and initiating a search for a recipient address based on the user-selected topic (see fig. 1B-1C.  para. [0017] selects a subject from a menu of subject titles, based on the subject selected, the address field 104 is automatically populated with intended recipients added to the To).  Hymel and Cohen come from a similar field of endeavor of assisting a user composing an e-mail.  Hymel teaches searching, within a server, for a recipient address based on a topic associated with the message.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hymel with Cohen’s disclosure of suggesting candidate topics, enabling selection of a candidate topic, and determining a recipient address based on the selected topic such that the subject used for querying of the server for the recipient address is based on a selected subject as disclosed by Cohen.  One of ordinary skill 
Cohen does not expressly teach that the plurality of candidate topics is identified by an analysis of contents of the message by a sender server.  Carmel teaches receiving, by a message editor, a plurality of candidate topics identified by an analysis of contents of a message by a sender server; displaying, within the message editor, the plurality of candidates topics (para. [0016] list of recommended subject headings can be presented to a user.  para. [0023] subject evaluation engine… be a web-based service capable of servicing requests from remote or locate email clients.  para. [0026] user… compose an email.  subject evaluation engine parses the composed email content for appropriate subject recommendations); receiving, within the message editor, a selection of one or more of the plurality of candidate topics as a topic associated with the message (para. [0026] user can select a recommended subject from the recommended subjects list).  Hymel, Cohen, and Carmel come from a similar field of endeavor of assisting a user composing an e-mail.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hymel and Cohen with Carmel’s disclosure such that the plurality of candidate topics that are presented to the user as disclosed by Cohen is based on analysis of the message.  One of ordinary skill in the art would have been motivated to do so for benefits of automatic determining the subject and providing a subject that accurately indicates content of the email (para. [0006] “it would be greatly beneficial if subject headings accurately indicated the content of the email.”  para. [0007] “content of the email message can be automatically analyzed”). 

Regarding claim 27, Hymel teaches a client computer hardware system including a message editor, comprising: 
a hardware processor programmed to initiate the following executable operations: 
	receiving, in the message editor, a message lacking a recipient address (fig. 5. see message without recipient);

	wherein the message is sent to the recipient address (para. [0057] message being composed at the client device… addressed using the selected addressee(s), message is transmitted from the client device).
Hymel does not expressly teach:
	receiving, by the message editor, a plurality of candidate topics identified by an analysis of contents of the message by a sender server;
	displaying, within the message editor, the plurality of candidates topics; and
	receiving, within the message editor and from a user of the message editor, a selection of one or more of the plurality of candidate topics as a user-selected topic associated with the message.
Hymel teaches initiating a search for a recipient address based on the topic but not the user-selected topic.
Cohen teaches receiving, by a message editor, a plurality of candidate topics; displaying, within the message editor, the plurality of candidates topics (see fig. 1B, para. [0017] menu of subject titles… from a drop down list box); receiving, within the message editor and from a user of the message editor, a selection of one or more of the plurality of candidate topics as a user-selected topic associated with the message; and initiating a search for a recipient address based on the user-selected topic (see fig. 1B-1C.  para. [0017] selects a subject from a menu of subject titles, based on the subject selected, the address field 104 is automatically populated with intended recipients added to the To).  Hymel and Cohen come from a similar field of endeavor of assisting a user composing an e-mail.  Hymel teaches searching, within a server, for a recipient address based on a topic associated with the message.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hymel with Cohen’s disclosure of suggesting candidate topics, enabling selection of a candidate topic, and 
Cohen does not expressly teach that the plurality of candidate topics is identified by an analysis of contents of the message by a sender server.  Carmel teaches receiving, by a message editor, a plurality of candidate topics identified by an analysis of contents of a message by a sender server; displaying, within the message editor, the plurality of candidates topics (para. [0016] list of recommended subject headings can be presented to a user.  para. [0023] subject evaluation engine… be a web-based service capable of servicing requests from remote or locate email clients.  para. [0026] user… compose an email.  subject evaluation engine parses the composed email content for appropriate subject recommendations); receiving, within the message editor, a selection of one or more of the plurality of candidate topics as a topic associated with the message (para. [0026] user can select a recommended subject from the recommended subjects list).  Hymel, Cohen, and Carmel come from a similar field of endeavor of assisting a user composing an e-mail.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hymel and Cohen with Carmel’s disclosure such that the plurality of candidate topics that are presented to the user as disclosed by Cohen is based on analysis of the message.  One of ordinary skill in the art would have been motivated to do so for benefits of automatic determining the subject and providing a subject that accurately indicates content of the email (para. [0006] “it would be greatly beneficial if subject headings accurately indicated the content of the email.”  para. [0007] “content of the email message can be automatically analyzed”). 

Regarding claim 33, Hymel teaches a computer program product, comprising: 

	receiving, in the message editor, a message lacking a recipient address (fig. 5. see message without recipient);
	initiating a search, within a sender server, for a recipient address based on a topic associated with the message (para. [0048] transmitting a request to the message server… for suggested recipients of the message based on the subject line.  para. [0049] keywords from the subject line… suggested addresses may be those addressees… associated with any one of the keywords.  para. [0057] query… portion of the subject line); 
	wherein the message is sent to the recipient address (para. [0057] message being composed at the client device… addressed using the selected addressee(s), message is transmitted from the client device).
Hymel does not teach:
	receiving, by the message editor, a plurality of candidate topics identified by an analysis of contents of the message by a sender server;
	displaying, within the message editor, the plurality of candidates topics;
	receiving, within the message editor and from a user of the message editor, a selection of one or more of the plurality of candidate topics as a user-selected topic associated with the message.
Hymel teaches initiating a search for a recipient address based on the topic but not the user-selected topic.
Cohen teaches receiving, by a message editor, a plurality of candidate topics; displaying, within the message editor, the plurality of candidates topics (see fig. 1B, para. [0017] menu of subject titles… from a drop down list box); receiving, within the message editor and from a user of the message editor, a selection of one or more of the plurality of candidate topics as a user-selected topic associated with the message; and initiating a search for a recipient address based on the user-selected topic (see fig. 1B-1C.  para. [0017] selects a subject from a menu of subject titles, based on the subject selected, the address field 
Cohen does not expressly teach that the plurality of candidate topics is identified by an analysis of contents of the message by a sender server.  Carmel teaches receiving, by a message editor, a plurality of candidate topics identified by an analysis of contents of a message by a sender server; displaying, within the message editor, the plurality of candidates topics (para. [0016] list of recommended subject headings can be presented to a user.  para. [0023] subject evaluation engine… be a web-based service capable of servicing requests from remote or locate email clients.  para. [0026] user… compose an email.  subject evaluation engine parses the composed email content for appropriate subject recommendations); receiving, within the message editor, a selection of one or more of the plurality of candidate topics as a topic associated with the message (para. [0026] user can select a recommended subject from the recommended subjects list).  Hymel, Cohen, and Carmel come from a similar field of endeavor of assisting a user composing an e-mail.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hymel and Cohen with Carmel’s disclosure such that the plurality of candidate topics that are presented to the user as disclosed by Cohen is based on analysis of the message.  One of ordinary skill in the art would have been motivated to do so for benefits of automatic determining the subject and providing a subject that accurately indicates content of the email 

Regarding claim 22, Hymel in view of Cohen and Carmel teach the method of claim 21, wherein the user-selected topic is extracted from a topic field included in the message (Hymel: para. [0048] suggested recipients of the message based on the subject line.  para. [0049] keywords from the subject line… suggested addresses may be those addressees… associated with any one of the keywords.  para. [0057] query… portion of the subject line.  Cohen was cited to disclose the user-selected topic.  Cohen: para. [0017] selects a subject from a menu of subject titles, based on the subject selected, the address field 104 is automatically populated with intended recipients added to the To.).

Regarding claim 23, Hymel in view of Cohen and Carmel teach the method of claim 21, wherein the contents of the message subject to the analysis includes at least one of a body portion, a subject field, a recipient field, or a carbon copy field of the message (Hymel: para. [0048] suggested recipients of the message based on the subject line.  para. [0049] keywords from the subject line… suggested addresses may be those addressees… associated with any one of the keywords.  para. [0057] query… portion of the subject line.  Carmel: para. [0007] content of an email message… analyzed).

Regarding claim 28, Hymel in view of Cohen and Carmel teach the system of claim 27, wherein the user-selected topic is extracted from a topic field included in the message (Hymel: para. [0048] suggested recipients of the message based on the subject line.  para. [0049] keywords from the subject line… suggested addresses may be those addressees… associated with any one of the keywords.  para. [0057] query… portion of the subject line.  Cohen was cited to disclose the user-selected topic.  Cohen: para. [0017] selects a subject from a menu of subject titles, based on the subject selected, the address field 104 is automatically populated with intended recipients added to the To).



Regarding claim 34, Hymel in view of Cohen and Carmel teach the computer program product of claim 33, wherein the user-selected topic is extracted from a topic field included in the message (Hymel: para. [0048] suggested recipients of the message based on the subject line.  para. [0049] keywords from the subject line… suggested addresses may be those addressees… associated with any one of the keywords.  para. [0057] query… portion of the subject line.  Cohen was cited to disclose the user-selected topic.  Cohen: para. [0017] selects a subject from a menu of subject titles, based on the subject selected, the address field 104 is automatically populated with intended recipients added to the To).

Regarding claim 35, Hymel in view of Cohen and Carmel teach the computer program product of claim 33, wherein the contents of the message subject to the analysis includes at least one of a body portion, a subject field, a recipient field, or a carbon copy field of the message (Hymel: para. [0048] suggested recipients of the message based on the subject line.  para. [0049] keywords from the subject line… suggested addresses may be those addressees… associated with any one of the keywords.  para. [0057] query… portion of the subject line.  Carmel: para. [0007] content of an email message… analyzed).

Claims 24, 30, and 36 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Hymel in view of Cohen, Carmel, Monaco US Patent Publication No. 2012/0150979 (“Monaco”), and Gilmour et al. US Patent Publication No. 2007/0078803 ("Gilmour").


Monaco teaches analyzing a user profile of a registered user in an internal domain to determine an association degree of the user with a topic; and selecting an electronic mail address of the user as one of the at least one recipient address based on the association degree (para. [0160] topic, content, and/or specific text… may be used… to computer scores for ranking persons.  prior associations of topics, content, and/or text as stored in the person profiles on the user terminal may be used in the ranking computations.  para. [0161] identified topic is then compared to other person profiles to rank persons for suggesting another potential recipient of the message).  Monaco comes from a similar field of endeavor of assisting a user composing an e-mail.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hymel and Cohen with Monaco’s disclosure of analyzing a user profile of a registered user to determine an association degree of the user with a topic; and selecting an electronic mail address of the user as one of the at least one recipient address based on the association degree.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to leverage information from the email and from the profiles to determine recipients relevant to the topic. 
Gilmour teaches determining an association degree and responsive to that the association degree is higher than a predetermined threshold, selecting a user (para. [0037] minimum/desired match level,
how well the overall know ledge base of the target user should match the subject matter of the query.
claim 15. selecting a user if the user has a knowledge base with respect to a subject matter of the query,
which, according to the user profile associated with the user, has a strength exceeds a second threshold).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have 

Regarding claim 30, the claim is a system claim that corresponds to method claim 24 and comprises similar subject matter. Therefore, claim 30 is rejected under a similar rationale as claim 24.

Regarding claim 36, the claim is a product claim that corresponds to method claim 24 and comprises similar subject matter. Therefore, claim 36 is rejected under a similar rationale as claim 24.

Claims 26, 32, and 38 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Hymel in view of Cohen, Carmel, and Weinryb et al. US Patent Publication No. 2011/0040846 ("Weinryb").

Regarding claim 26, Hymel does not teach the method of claim 21, wherein a reply to the message is received from the at least one recipient address; and at least one of the message or the reply is filtered based on an evaluation of the message made by a recipient corresponding to the recipient address. 
Weinryb teaches receiving a reply from at least one recipient address; and filtering at least one of the message or the reply based on evaluation of the message made by a recipient corresponding to the at least one recipient address (para. [0099] identifying an incoming reply.  para. [0100] filtering the reply. para. [0101] if the reply is identified as legal, present reply to the initiator user).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hymel by implementing Weinryb’s disclosure of receiving a reply from the at least one recipient address and filtering at least one of the message or the reply based on evaluation of the message made by a recipient identifying spam or as an unauthorized reply).

Regarding claim 32, the claim is a system claim that corresponds to method claim 26 and comprises similar subject matter. Therefore, claim 32 is rejected under a similar rationale as claim 26.

Regarding claim 38, the claim is a product claim that corresponds to method claim 26 and comprises similar subject matter. Therefore, claim 38 is rejected under a similar rationale as claim 26.

Claims 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hymel in view of Cohen, Carmel, and Khouri et al. US Patent Publication No. 2010/0100370 (“Khouri”).

Regarding claim 39, Hymel does not teach the method of claim 21, wherein the message editor includes a topic field separate from a subject field, and the topic associated with the message is within the topic field.    
Khouri teaches a message editor that includes a topic field separate from a subject field, and the topic associated with the message is within the topic field (fig. 6A-6B.  see subject 240, topic box 260. para. [0039] suggested topic box 260. if the user selects the check-box 262… the detected topic information will be included in the header of the email message).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hymel and Cohen with Khouri’s disclosure of including a topic field separate from the subject field and for the topic as disclosed by Hymel and Cohen to be within the topic field.  One of ordinary skill in the art would have been motivated to do so because it would have beneficial for a user to conveniently identify and select a topic for the email being composed by the user.


Khouri teaches a message editor that includes a topic field separate from a subject field, and the topic associated with the message is within the topic field (fig. 6A-6B.  see subject 240, topic box 260. para. [0039] suggested topic box 260. if the user selects the check-box 262… the detected topic information will be included in the header of the email message).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hymel and Cohen with Khouri’s disclosure of including a topic field separate from the subject field and for the topic as disclosed by Hymel and Cohen to be within the topic field.  One of ordinary skill in the art would have been motivated to do so because it would have beneficial for a user to conveniently identify and select a topic for the email being composed by the user.

Allowable Subject Matter
Claims 25, 31, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445